Citation Nr: 0526713	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served in the Puerto Rican National Guard on 
active duty for training (ACDUTRA) from September 1979 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In December 2003, the Board remanded the matter for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran does not have a psychiatric disorder attributable 
in any way to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are March 2001, March 2004, August 2004, and March 
2005 letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claim for 
service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letters instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in December 2002.   Thereafter, the RO provided 
notice in March 2001, March 2004, August 2004, and March 
2005.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id. at 121.  Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical and personnel records; 
VA treatment records; private treatment records from MEPSI 
Center; Social Security Administration records, which include 
records from Capestrano Hospital and from Pablo O. Perez 
Tornado, M.D.; and VA examination reports dated in November 
2001 and August 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

The veteran's service medical records, which include a 
January 1980 separation examination, are silent as to 
complaints or a diagnosis of a psychiatric disorder. 

In April 1991, the veteran was admitted involuntarily at the 
MEPSI Center due to aggressive, hostile and demanding 
behavior and an inability to sleep at night.  At that time, 
the provisional diagnosis was major depression with psychotic 
symptoms.  The veteran was also hospitalized in 1999 after 
suffering a nervous breakdown.  The veteran was diagnosed as 
having depressive disorder, not otherwise specified. 

In a December 2000 statement, the veteran's treating 
physician, Dr. Juarbe, related that the veteran was diagnosed 
as having schizophrenia, chronic, undifferentiated type.  He 
recounted that the veteran began receiving psychiatric 
treatment in 1980.  He also opined that far beyond any 
reasonable doubt the veteran's current mental disorder had 
its onset within one year after his basic training and was 
therefore service connected.  

In November 2001, the veteran reported for a VA mental 
disorders examination.  Physical examination revealed a 
depressed mood and constricted affect; however, he had good 
attention and concentration.  The veteran was diagnosed as 
having atypical depression.  

The veteran has submitted a November 2000 statement from a 
former employer.  Mr. [redacted] characterized the veteran's 
labor and performance as an ironer as effective, until he 
became ill with anxiety disorder.  The veteran began working 
for Mr. [redacted] in September 2000 and was suspended in 
November 2000. 

In August 2004, the veteran was scheduled for an additional 
VA examination.  The veteran related that he was taken to the 
State Psychiatric Hospital in 1981 and was subsequently 
referred to the VA hospital; however, the examiner noted that 
there was no record of treatment or evaluation.  Upon 
physical examination, the veteran's mood was depressed and 
his affect was constricted.  His attention, memory, and 
concentration were good and his insight and judgment were 
fair.  The veteran denied any impairment of thought processes 
or communications; delusions or hallucinations; or 
inappropriate behavior.  The veteran's subjective complaints 
included occasional depression and sleeping problems.  The 
veteran was diagnosed as having depressive disorder, not 
otherwise specified.  The examiner opined that based on the 
veteran's history, records and evaluations there were no 
psychiatric symptoms, diagnosis or treatment while in 
service.  Accordingly, the veteran's neuropsychiatric 
disorder was not etiologically related to his period of 
service or any incident therein.  

Laws and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
and a psychosis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

As set forth above, the veteran's service medical records are 
negative for complaints or findings of a psychiatric 
disorder.  It is noted that the veteran claims psychiatric 
treatment during his period of service with the National 
Guard and treatment at San Juan Capestrano, within a year 
from his release from service; however, there is no record of 
such treatment.  

Moreover, the post-service medical evidence of record is 
negative for any notations of a psychiatric disorder for 
years after service separation.  The veteran was first 
treated and involuntarily hospitalized for a psychiatric 
disorder in April 1991, more than ten years after his 
separation from service.  

It is also noted that the record contains conflicting 
opinions as to whether the veteran's current psychiatric 
disorder is etiologically related to his period of service.  
In December 2000, Dr. Juarbe recounted that the veteran began 
receiving psychiatric treatment in 1980 and he opined that 
because this was within the one year presumptive period that 
the psychiatric disorder was service connected.  Dr. Juarbe's 
statement appears to be based on history as offered by the 
veteran; the statement was not accompanied by any 
corroborating medical records or evidence.  

In August 2004, a VA examiner opined that based on a review 
of the veteran's history, records, and evaluations the 
veteran did not exhibit any psychiatric symptoms while in 
service and that his current neuropsychiatric disorder was 
not attributable to service.

The Board finds that the August 2004 VA medical report is 
most compelling.  The conclusion reached was based on 
objective clinical tests and findings.  This opinion was also 
rendered by a disinterested medical professional.  Most 
importantly, the opinion was based on a complete review of 
the medical evidence of record.  The August 2004 VA medical 
report also contains a rationale for the opinion reached.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a psychiatric disorder.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


